IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of a )
Member of the Bar of )
the Supreme Court of )
Delaware: ) No.
)
MICHAEL D. CARR, ) ODC File Nos. 111792-B,
Respondent ) 111688-B, 11945-B and
) l12050-B
0 R D E R

This L%iiay of  , 2014, the Court having received and

considered a Stipulation of Disbarment by Consent, jointly submitted by the Office
of Disciplinary Counsel and Michael D. Carr, a member of the Bar of this Court
("Respondent"), pursuant to Rule 17(e) of the Delaware Lawyers’ Rules of
Disciplinary Procedure, and the Court having received and considered an Affidavit
of Consent signed by Respondent consenting to the sanction of disbarment,

IT IS HEREBY ORDERED THAT Michael D. Carr is disbarred as a
member of the Bar of this Court.

BY THE COURT:

/ia!Xy,,/t(,,a@.»,@

Justice